Citation Nr: 1000049	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
memory loss, and traumatic brain injury, claimed as residuals 
of an in-service head injury.

2.  Entitlement to service connection for generalized 
arthritis of the ankles, knees, back, and hips, claimed as 
secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for 
generalized arthritis of the ankles, knees, back, and hips is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran did not exhibit a mental disorder, chronic memory 
loss, or any residuals of a traumatic brain injury in 
service; and no current disability involving symptoms such as 
memory loss or depression is shown to be etiologically 
related to head injury or to any alleged radiation exposure 
during the Veteran's active service.


CONCLUSION OF LAW

A mental disorder, memory loss, and traumatic brain injury 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in August 2005 
in which the RO advised the appellant of the evidence needed 
to substantiate his service connection claim.  The appellant 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  The RO also included a 
Radiation Risk Activity Sheet to solicit information 
pertaining to his alleged radiation exposure.  A letter sent 
in March 2006 further advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
November 2005.  His claim, however, was subsequently 
readjudicated in a July 2009 supplemental statement of the 
case.  Thus, any deficiencies in the content or timeliness of 
this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and VA 
medical records, and personal statements written on behalf of 
the Veteran have been associated with the claims folder as 
well.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent neurological and 
psychiatric examinations in March 2009 and April 2009.  The 
Board finds that these examination reports are considered 
adequate for the purpose of determining the service 
connection claim decided herein.  These reports reflects that 
the examiners reviewed the claims folder, including the 
Veteran's service treatment records.  During the 
examinations, the examiners elicited from the Veteran his 
history of complaints and symptoms and provided clinical 
findings detailing the examination results.  As will be 
discussed below, the examiners also explained the rationale 
behind the conclusions drawn through citation to medical 
principles and the facts of the Veteran's case.  For these 
reasons, the Board concludes that the VA examination reports 
in this case provide adequate bases for a decision.
  
The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection
        
The Veteran contends that he suffers from a mental disorder, 
memory loss, and symptoms of a traumatic brain injury as a 
result of an in-service head injury.  The Veteran has also 
alleged having been exposed to ionizing radiation while 
participating in a clean-up project at Enewetak Atoll in 
service.  Although most of his contentions involving such 
exposure have been submitted in regard to the claim for 
generalized arthritis, which is addressed in the Remand 
portion of this decision, it appears that he has also 
suggested that certain symptoms such as memory loss may be 
due, in part, to radiation exposure.

As the RO focused its adjudication of this claim on the 
Veteran's contention of having sustained a traumatic brain 
injury, and did not adjudicate it on the basis of his claim 
for radiation exposure, the Board has considered whether or 
not the Veteran would be prejudiced by the Board considering 
that theory of entitlement in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  However, 
the record reflects that the Veteran was provided appropriate 
VCAA notice on the radiation aspect of his claim in 
conjunction with the claim for generalized arthritis, and 
that he was provided the relevant law and regulations in the 
Statement of the Case.  Under these circumstances, the Board 
finds that it may consider this theory of entitlement in the 
first instance without prejudice to the Veteran.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2009).

Second, when a 'radiogenic disease' first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) 
(2009).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311 (2009), service 
connection must still be considered on a direct basis under 
38 C.F.R. § 3.303(d) in order to determine whether the 
disease diagnosed after discharge was incurred during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method of establishing service 
connection based on exposure to ionizing radiation, the Board 
notes that the Veteran's reported symptoms such as memory 
loss and depression have not been attributed to any of the 
diseases listed as presumptively service-connected for 
radiation-exposed veterans under 38 C.F.R. § 3.309(d).  Thus, 
even presuming exposure, these provisions relating to 
presumptive service connection based on radiation exposure do 
not apply.

As noted above, 38 C.F.R. § 3.311(a)(1) provides for various 
development procedures to be undertaken when a 'radiogenic 
disease' first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service.  However, the Veteran's reported 
symptoms such as memory loss and depression have not been 
attributed to any radiogenic disease listed under that 
regulation, nor his there any medical evidence of record 
specifically attributing those symptoms to radiation 
exposure.  Therefore, even presuming exposure, these 
provisions do not apply.

The Board will next turn to the issue of direct service 
connection.  In addition to his claimed exposure to 
radiation, the Veteran has described two instances of in-
service head injury.  In an August 2005 statement in support 
of his claim, the Veteran reported that he was crushed by a 
60-ton truck in the well deck of his boat while on operations 
in Korea.  His June 2005 claim form notes that this accident 
occurred in July 1978.  At his October 2009 hearing, the 
Veteran testified that he was confined to a medical ship for 
about five days, and he has elsewhere stated that he was 
recovering from memory loss and a concussion during this 
period.  It is unclear from the Veteran's statements whether 
he lost consciousness following this accident.  In a 
September 2009 statement and at his October 2009 hearing, the 
Veteran described having been hit in the head with rocks by 
some Navy personnel, but he did not remember this incident.

With respect to establishing the occurrence of an in-service 
head injury, the Board notes that a September 1980 record 
reflects that the Veteran sought medical treatment after 
being attacked by three men that morning.  He was walking 
along when one of the men threw a rock at his face.  The 
Veteran had small abrasions on his forehead and a small one 
on his nose.  There were no lacerations, and no diplopia or 
headaches were present.  An August 1979 record reflects that 
the Veteran received stitches to his left eyelid after being 
struck by a cable that had snapped.  The Veteran's service 
treatment records do not indicate that this injury occurred 
in connection with the Veteran's having been crushed by a 
truck and hospitalized, nor do any other service treatment 
records on file describe an injury caused by a truck.
 
Examination reports from August 1976 and July 1978 reflect 
that the Veteran's head, face, neck, and scalp were 
clinically normal, and that the Veteran was clinically normal 
neurologically and psychiatrically.  The Veteran noted that 
he had no history of or current frequent or severe headaches; 
dizziness or fainting spells; head injury; frequent trouble 
sleeping; depression or excessive worry; loss of memory or 
amnesia; nervous trouble of any sort; or periods of 
unconsciousness on his August 1976, July 1978, and July 1980 
medical history reports.  The Board notes, however, that the 
September 1980 attack occurred following the creation of all 
of these records and shortly before his separation from 
service.  

The Board notes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and 'may provide 
sufficient support for a claim of service connection.'  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In the case at hand, the Veteran's hearing testimony and 
written statements indicate that he does not remember having 
been attacked and hit in the face with rocks during service.  
The occurrence of this injury, however, has been corroborated 
by his service treatment records.  

The Veteran is competent to testify that he was crushed by a 
truck while aboard ship near Korea, and he has testified that 
he remembers the occurrence of this situation.  He is also 
competent to describe having experienced symptoms such as 
memory loss since service.  The competency of an individual 
to testify, however, must be distinguished from the 
credibility of the testimony.  

The Veteran's service treatment records contain no evidence 
of his having been hospitalized for almost a week after 
having been crushed by a truck.  There is no indication of 
memory loss or traumatic brain injury, and the only 
suggestion of a mental abnormality appears in a January 1977 
record noting a possible psychological component to the 
Veteran's aversion to a tooth extraction due to a bad tooth 
extraction experience in boot camp.  The Board again notes 
that the Veteran affirmatively denied having experienced 
pertinent symptoms that may be suggestive of traumatic brain 
injury, such as frequent or severe headaches; dizziness or 
fainting spells; head injury; frequent trouble sleeping; 
depression or excessive worry; loss of memory or amnesia; 
nervous trouble of any sort; or periods of unconsciousness, 
on his August 1976, July 1978, and July 1980 medical history 
reports.  The July 1978 report is noted to have most likely 
been filled out shortly following the alleged injury, and the 
July 1980 report was certainly filled out following this 
alleged injury.  

Under Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. 
Cir. 2006), the Board may not find that a claimant's report 
of in-service symptoms lacked credibility solely because 
there was no objective medical evidence corroborating those 
symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, the Board notes that the contemporaneous 
medical evidence and his own contemporaneous reports as to 
his history affirmatively contradict the Veteran's assertion 
that he suffered a head injury during service in 1978 or any 
residuals of such injury thereafter.

In short, the Board finds that the occurrence of the in-
service assault by three men is corroborated by the Veteran's 
service treatment records, while the occurrence of the in-
service truck injury is contradicted by the most 
contemporaneous evidence of record.  

The Board will next turn to the question of whether there is 
a link between the verified in-service assault and his 
alleged radiation exposure, and any current symptoms of 
disability.  The only medical opinion of record that 
addresses this question appears in the April 2009 VA 
neurological examination report.  This examination report 
presents a detailed review of the Veteran's reported medical 
history and of the medical history as contained in his claims 
file.  It also includes a detailed description of the 
neuropsychiatric testing that was conducted in the course of 
the examination.  

In pertinent part, the examiner diagnosed depression and 
found no clear evidence of traumatic brain injury in the 
Veteran's service treatment records.  He found that the one 
injury reported in the service treatment records (the 
Veteran's having been hit in the face by rocks) was not 
sufficient to cause traumatic brain injury, and that no 
symptoms of concussion were noted at the time.  The VA 
examination showed some short and long term memory impairment 
and depressed affect, but there were no clear signs of 
structural brain injury.  The examiner noted that the 
Veteran's reported crush injury and exposure to radioactive 
material were very vague and that the veracity or relevance 
of these claimed injuries cannot be determined without resort 
to speculation.  It was noted that the Veteran's depression 
may certainly account for his memory problems.  

The examiner ordered a head CT and neuropsychological 
evaluation to attempt to identify any objective evidence of 
traumatic brain injury, though unless additional 
documentation could be located it would be very difficult to 
link any potential deficits to in-service activities.

The examiner also diagnosed atypical headaches, date of onset 
unknown.  The symptoms were not typical of either migraine or 
tension headaches or another primary headache disorder.  The 
onset of these headaches during service or as a delayed 
result of a service-related injury could not be determined 
without resort to speculation.  

An April 2009 addendum to this examination report noted that 
the head CT was normal, and there was no evidence of 
structural brain injury.  It was noted that these findings 
did not support a traumatic brain injury diagnosis, but it 
alone does not rule out traumatic brain injury with 
certainty.  The examiner noted that a traumatic brain injury 
diagnosis would not be given in this case if 
neuropsychological evaluation does not show specific deficits 
strongly suggestive of traumatic brain injury, as opposed to 
non-specific problems that may also be attributable to 
depression.

The April 2009 neuropsychological examination report 
diagnosed depressive disorder, not otherwise specified.  It 
noted that the Veteran scored poorly on a test measuring 
effort and motivation, which rendered an accurate diagnosis 
impossible and indicated probable exaggeration of cognitive 
difficulties. 

Following the neuropsychological testing, an April 2009 
addendum to the VA neurological examination report notes the 
impression that no traumatic brain injury diagnosis could be 
given at this time.  An impression of depression was noted.  
It was also noted that, while neuropsychological testing did 
reveal some apparent deficits in memory, visual search 
skills, and processing skills, specific measures of memory 
malingering and effort suggested poor overall effort.  The 
examiner noted that this is found in patients who are 
attempting to embellish their claimed deficits and renders 
this testing invalid.  The examiner again noted that the head 
CT and examination did not support a clear structural brain 
injury and the details of the Veteran's injury as well as 
supporting documentation were very vague.  Overall, there was 
insufficient evidence to support a traumatic brain injury 
diagnosis at this time.  

The Board finds the April 2009 VA examiner's opinion to be 
highly probative to the question at hand.  In this case, a 
competent VA examiner found that neuropsychiatric testing and 
a head CT scan did not confirm the presence of traumatic 
brain injury, and that the service treatment record 
describing the Veteran's verified in-service head injury did 
not indicate that the Veteran had suffered a concussion as a 
result of this injury.  In the absence of evidence of an 
additional verified in-service head injury, (the occurrence 
of which the Board has found is contradicted by the evidence 
of record) the examiner was unable to link any current 
depression, memory loss, or headaches to the Veteran's 
military service.  

As noted, the Veteran is competent as a lay person to 
describe having suffered a head injury in service.  However, 
the occurrence of the crush injury has not been found by the 
Board, and a medical expert has concluded that the verified 
head injury did not cause current disability.  Furthermore, 
the Veteran, as a lay person, is not competent to assert a 
link between an in-service head injury and current memory 
loss, depression, and headaches.  The Board ultimately places 
more probative weight on the opinion of the VA health care 
specialist, who considered the Veteran's own report of his 
medical history, but nevertheless could not find a link 
between an in-service injury and a current disability. 

As noted above, the Veteran has also suggested that his 
symptoms such as memory loss, depression, and headaches, may 
be due to radiation exposure in service.  Although the VA 
examiner focuses most the bulk of his discussion on the 
possibility of such symptoms being related to a head injury, 
it is clear from how quickly the examiner dismissed that 
theory that the examiner believed such an etiology unlikely.  
Thus, even assuming exposure, the Board finds that the 
preponderance of the evidence is against finding that his 
current symptoms are related to such exposure.

Given how little discussion the examiner devoted to that 
theory, however, the Board has considered whether further 
development is necessary to obtain a more thorough opinion on 
the possibility that his symptoms may be due to radiation 
exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that, once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

In this regard, the Board notes the case of Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), wherein the Court held 
that the Board is not obligated to investigate all possible 
theories of entitlement.  In reaching that conclusion, the 
Court observed that the duty to provide a medical examination 
as to whether a particular theory of service connection has 
merit is explicitly limited to situations where there is 
already some evidence in the record of a current disability 
and some evidence that indicates that the disability may be 
associated with the claimant's military service.  38 U.S.C. § 
5103A(d)(2)(B).  The Court determined that, had Congress had 
wanted the Secretary to automatically provide an examination 
on all possible theories, § 5103A would not read the way it 
does.  In this regard, the Court concluded that, if the 
evidence is insufficient to reach the low threshold necessary 
to trigger the duty to assist, see McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006), then any failure to discuss the 
theory is not prejudicial.

The Veteran is certainly competent to describe his symptoms.  
However, as a lay person, he is not competent to offer an 
opinion on complex medical questions, such as whether any of 
his current symptoms are attributable to exposure to ionizing 
radiation.  Therefore, this is not a case in which the 
Veteran's beliefs alone can serve to establish any 
association between the Veteran's claimed symptoms such as 
memory loss and depression, and radiation exposure.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  As there is no competent evidence 
suggesting any such association, the Board finds that an 
examination or opinion addressing that theory is not 
warranted under the criteria set forth in McLendon.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  Thus, 
even assuming that the VA examiner's opinion was inadequate 
insofar as to the degree it considered this particular 
theory, the Board finds that obtaining another examination or 
opinion to clarify the matter is not necessary in this 
instance.

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for a mental disorder, memory loss, and/or any 
other residuals of a traumatic brain injury.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a mental disorder, 
memory loss, and traumatic brain injury, claimed as residuals 
of an in-service head injury, is denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for generalized arthritis.  At his hearing, he 
specified that he has arthritis in his ankles, knees, back, 
and hips.  He essentially contends that his arthritis 
developed as a result of his military service, to include 
exposure to ionizing radiation.

As noted above, VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  
McLendon, supra.  The Court in McLendon observed that the 
third prong, which requires an indication that the claimant's 
disability or symptoms 'may be' associated with the 
established event, is a low threshold.  Id. at 83.  

With respect to the first McLendon requirement, the Board 
notes that a March 2009 radiology report reflects that the 
Veteran has arthritis of the hips, a March 2008 report shows 
arthritis of the acromioclavicular (AC) joints, and a January 
2003 radiology report shows degenerative changes to the right 
ankle.  The Veteran's service treatment records reflect that 
he was treated for several back, foot, ankle, neck, and 
shoulder injuries during service, which satisfies the second 
McLendon requirement.  

As noted above, the threshold for establishing the third 
McLendon requirement is low.  In the case at hand, the Board 
finds that this threshold is satisfied by the Veteran's own 
assertions as to the chronicity of his disabilities since 
service.  

However, there is insufficient evidence to decide this claim, 
as there is no competent medical opinion of record with 
respect to the etiology of the Veteran's current disability.  
Therefore, before this claim may be properly decided, a 
remand for a VA examination and an etiology opinion is 
required.  



Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination to determine whether any 
current arthritic condition was incurred 
in or aggravated by the Veteran's military 
service.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination.  A 
complete medical history should be 
elicited from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should 
be reported in detail.  

The examiner should diagnose any pertinent 
pathology found.  As to any degenerative 
changes identified on examination, the VA 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current disability was incurred or 
aggravated as a result of the Veteran's 
military service.  Any opinion expressed 
must be accompanied by a complete 
rationale.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


